Case:18-18627-JGR Doc#:12 Filed:10/03/18                          Entered:10/03/18 11:32:11 Page1 of 1

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO
                                    DENVER DIVISION


                                                      )
   In re                                              )     Chapter 13
                                                      )
   DENNIS K OBDUSKEY,                                 )     Case No. 18-18627-JGR
   Debtor(s)                                          )
                                                      )     BANKRUPTCY JUDGE
                                                      )     JOSEPH G ROSANIA




                     REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
               FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

   PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

   Bank (Home Design Generic [Last four digit of account:3609]), a creditor in the above-captioned chapter

   13 case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the

   Bankruptcy Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C.

   §§ 101, et seq. (as amended, the Bankruptcy Code), that all notices given or required to be given and all

   papers served or required to be served in this case be also given to and served, whether electronically or

   otherwise, on:
               Synchrony Bank
               c/o PRA Receivables Management, LLC
               PO Box 41021
               Norfolk, VA 23541
               Telephone: (877) 829-8298
               Facsimile: (757) 351-3257
               E-mail: claims@recoverycorp.com


   Dated: Norfolk, Virginia
   October 3, 2018
                                                          By: /s/ Valerie Smith
                                                          Valerie Smith
                                                          c/o PRA Receivables Management, LLC
                                                          Senior Manager
                                                          PO Box 41021
                                                          Norfolk, VA 23541
                                                          (877) 829-8298

   Assignee Creditor: Home Design Generic [Last four digit of account:3609]
